Citation Nr: 1515121	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-06 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to payment of a temporary total convalescent rating for the period from December 15, 2010, through December 31, 2010.  

2.  Entitlement to extension of a temporary total convalescent rating beyond February 28, 2011.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2011, which granted a temporary total convalescent rating effective from December 15, 2010, through February 28, 2010, following left elbow surgery.  Although other issues were included in the January 2013 statement of the case, the Veteran clarified in his March 2013 substantive appeal (and personal hearing) that he was appealing only the temporary total rating issues.  In May 2013, the Veteran appeared at a Board hearing held at the RO before the undersigned (i.e., Travel Board hearing).


FINDINGS OF FACT

1.  The Veteran underwent surgery for his service-connected left elbow condition on December 15, 2010, and was awarded a temporary total rating based on convalescence effective December 15, 2010, through February 28, 2010.

2.  The Veteran continued to convalesce from his left elbow surgery, and was not able to return to work until approximately March 11, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for commencement of payment of a temporary total convalescent rating prior to January 1, 2011, are not met.  38 U.S.C.A. §§ 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 4.30 (2014).

2.  The criteria for an extension of the initial period of convalescence through March 31, 2011, following left elbow surgery in December 2010, have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R §§ 3.159, 3.102, 4.3, 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  Here, the Veteran was provided the relevant notice and information in an October 2010 letter sent prior to the initial adjudication of the claim, and the Veteran has not alleged any notice deficiency during the processing and adjudication of this claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  Identified records have been obtained.  The Veteran not indicated that there was any outstanding evidence. The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

With respect to providing a VA examination., VA regulation governing the assignment of temporary total ratings specifically states that such a rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  38 C.F.R. § 4.30(a).  In this case, no such examination was scheduled, but there is sufficient evidence of the status of the Veteran's left elbow disability throughout the period addressed in this decision.  An examination was provided in January 2013, and the remainder of the medical evidence is sufficient to assess the question of the need for convalescence, without another examination.  

At the May 2013 Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claim. The May 2013 personal substantially fulfilled the obligations as required under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant, supra.


II.  Temporary Total Rating

On December 15, 2010, the Veteran underwent surgery in Poudre Valley Hospital to treat limitation of motion and painful limitation of the ulnar nerve of the left elbow.  At the time of the December 2010 surgery, the Veteran was in receipt of a 10 percent rating for left postoperative medial epicondylectomy and cubital tunnel/ulnar nerve release.  Subsequently, in an August 2012 Decision Review Officer (DRO) decision, he was assigned separate evaluations for limitation of flexion of the left elbow, assigned a 20 percent rating, and limitation of extension of the left elbow, assigned a 10 percent rating, both effective in July 2010.  Thus, the surgery was for a service-connected disability.  

A temporary total disability rating will be assigned without regards to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted for treatment of a service-connected disability.  38 C.F.R. § 4.30.  A temporary total rating will be assigned if the hospital or outpatient treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  The U.S. Court of Appeals for Veterans Claims (Court) has defined convalescence as the stage of recovery following an attack of disease, a surgical operation, or an injury.  Recovery is defined as the act of regaining or returning toward a normal or healthy state.  Felden v. West, 11 Vet. App. 427, 430 (1998).  

On December 15, 2010, the Veteran underwent surgery in Poudre Valley Hospital to treat limitation of motion and painful limitation of the ulnar nerve of the left elbow.  He underwent debridement of the left elbow with removal of loose bodies, anterior submuscular transposition of the ulnar nerve, and neurolysis.  The surgery report also noted that there were dense fibrous adhesions around the ulnar nerve and extensive fibrous adhesions around the ulnar nerve, which required a very tedious takedown, eventually freeing the ulnar nerve.  He was seen for follow-up on December 29, 2010, and at this time, the physician estimated that he would require six weeks away from work due to the left elbow and ulnar nerve surgery, with an estimated return to work date of February 7, 2011.  

The temporary total rating will be effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  Here, the Veteran was granted a temporary total convalescent rating effective December 15, 2010, and extending for 2 months from the first day of the month following the surgery, through February 2011, with payment commencing on January 1, 2011.  He contends that he should be paid for the period from December 15-31, 2010.   

However, although the effective date of the temporary total convalescent rating is December 15, 2010, by law, regardless of VA regulations concerning effective dates of awards, payment of monetary benefits, including under 38 C.F.R. § 4.30, may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.  Here, the award became effective in December 2010.  The law, not the evidence, governs the outcome of this aspect of the claim, and as a matter of law, payment may not commence for the period prior to January 1, 2011.  Therefore, to this extent, the claim is denied.  See Sabonis v. Brown, 6 Vet.App. 426 (1994).

At his hearing, however, the Veteran testified that he was not actually able to return to work until approximately March 11, 2011.  The VA examination in January 2013 similarly noted that he had a longer than expected convalescence from surgery, and had returned to work in March 2011.  The original date of February 7, 2011, was an estimate based on progress made by December 29, 2011.  There is no evidence showing that the Veteran was, in fact, able to return to work before March 2011, and in view of the Veteran's credible testimony, and the January 2013 VA examination report, the Board finds that the weight of the evidence establishes that the temporary total convalescent rating should be extended from 2 months to the full 3 months, to March 31, 2011.  Therefore, his payment will extend to the end of March 2011, pursuant to 38 C.F.R. § 3.30.  


ORDER

Entitlement to payment of a temporary total convalescent rating for the period from December 15, 2010, through December 31, 2010, is denied.  

Entitlement to extension of a temporary total convalescent rating through March 31, 2011, is granted.  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


